ETAILED ACTION
This action is in response to the amendment filed on 10/20/2021. 
Claims 1-2 are pending.

Information Disclosure Statement


The references listed on the Information Disclosure Statements submitted on 10/20/2021, 11/02/2021 and 6/1/2022 have been considered by the examiner (see attached PTO-1449).

	
		
Allowable Subject Matter
Claims 19 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to partitioning a block of image data in an image encoder in which first values of set of pixels between a first partition and a second partition in a current block is calculated using a first motion vector for the first partition and second values of the set of pixels is calculated using a second motion vector for the second partition, calculating a third values of the set of pixels by weighting the first values and the second values, and disabling the partition process when the height/width ratio of the current block is larger than 4.

Prior art was found for the claims as follows:

- Piao et al. (US 20180205972 A1)
Piao discloses image encoding in which an image unit having a predetermined size is divided including square and rectangular shape.

- Alshin et al.  (US 20150350671 A1)
Alshin discloses a video encoding in which a prediction unit divides an image area of the video data in a symmetrical ratio or asymmetrical ratio into partitions.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claim 19, partitioning a block of image data in an image decoder in which first values of set of pixels between a first partition and a second partition in a current block is calculated using a first motion vector for the first partition and second values of the set of pixels is calculated using a second motion vector for the second partition, weighting the first value and the second values, decoding the current block using the weighted first values and the weighted second values and disabling the partition process when the height/width ratio of the current block is larger than 4.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481